Exhibit 10.1

Execution

 

 

SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT

AGREEMENT

by and among

TPG SPECIALTY LENDING, INC.,

as Borrower

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

and

LENDERS NAMED HEREIN

as Lenders

Dated as of: May 7, 2013

 

 



--------------------------------------------------------------------------------

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Second Amendment”) is entered into as of May 7, 2013, by and among TPG
SPECIALTY LENDING, INC., a Delaware corporation (“Borrower”) and DEUTSCHE BANK
TRUST COMPANY AMERICAS (in its individual capacity, “Deutsche Bank”), as a
Lender, as a Letter of Credit Issuer, as Administrative Agent for Lenders and
Letter of Credit Issuer, and each of the other lending institutions that becomes
a Lender under the Credit Agreement.

Recitals

WHEREAS, Borrower, Lenders party thereto and Deutsche Bank, as a Lender, Letter
of Credit Issuer and Administrative Agent, entered into an Amended and Restated
Revolving Credit Agreement, dated as of December 22, 2011, as previously amended
pursuant to the First Amendment to Amended and Restated Revolving Credit
Agreement, dated as of October 31, 2012 (as same may be amended, supplemented,
renewed, extended, replaced, or restated from time to time, the “Credit
Agreement”), pursuant to which Lenders committed to make Loans to Borrower and
to participate in Letters of Credit issued for the account of Borrower pursuant
to the terms thereof; and

WHEREAS, Borrower has requested that certain terms of the Credit Agreement be
amended, and Lenders have consented thereto, pursuant to the terms and
conditions hereof; and

WHEREAS, terms used in this Second Amendment which are defined in the Credit
Agreement shall have the meanings specified therein, as applicable (unless
otherwise defined herein).

NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby
agree as follows:

Section 1. Amendment to Revolving Credit Agreement. Borrower, Lenders, Letter of
Credit Issuer and Administrative Agent hereby amend the Credit Agreement, as of
the date hereof, as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended to delete the
definitions of “Borrowing Base”, “Permitted Other Indebtedness” and “Unsecured
Recourse Indebtedness” and replace them with the following:

“Borrowing Base” means, at the date of determination, an amount equal to (a) for
all Eligible Investors, the product of (i) the Unused Capital Commitment of each
Eligible Investor minus such Eligible Investor’s Excess Concentration, times
(ii) the Applicable Eligible Investor Advance Rate; plus (b) for all Designated
Eligible Investors, the product of (i) the Unused Capital Commitment of each
Designated Eligible Investor minus such Designated Eligible Investor’s Excess
Concentration, times (ii) the Applicable Designated Eligible Investor Advance
Rate; minus (c) (i) the outstanding amount of Unsecured Recourse Indebtedness in
excess of $50,000,000, and (ii) the aggregate Swap Termination Value of all Swap
Contracts included in Unsecured Recourse Indebtedness in excess of



--------------------------------------------------------------------------------

$15,000,000. For purposes of calculating the exclusions from the Borrowing Base
described in subsection (c) hereof, any such exclusions shall not be counted
more than once.

“Permitted Other Indebtedness” means (a) Unsecured Recourse Indebtedness;
provided that any amount thereof in excess of $50,000,000 is subtracted from the
Borrowing Base and provided further the aggregate Swap Termination Value of all
Swap Contracts included in Unsecured Recourse Indebtedness in excess of
$15,000,000 is subtracted from the Borrowing Base, (b) Fully Secured
Indebtedness, (c) Financing Indebtedness and (d) Non-Recourse Indebtedness. For
purposes of calculating the exclusions from the Borrowing Base described in
subsection (a) hereof, any such exclusions shall not be counted more than once.

“Unsecured Recourse Indebtedness” means Indebtedness of Borrower that is not
Fully Secured Indebtedness which is Recourse Indebtedness and has a maturity or
termination date not earlier than the Stated Maturity Date; provided, however,
for purposes of this definition, a Swap Contract may have a termination date
that is earlier than the Stated Maturity Date.

Section 2. Representations and Warranties. The Borrower hereby (i) confirms and
reaffirms that the representations and warranties contained in the Credit
Agreement and the other Loan Documents, to the extent applicable to Borrower,
are true and correct in all material respects as of the Second Amendment Date,
except to the extent that they relate to a particular date, in which case they
are true and correct in all material respects on and as of such date as if made
on and as of such date, (ii) confirms that, after taking into account this
Second Amendment, there exists no Event of Default or, to Borrower’s knowledge,
no event, which with the giving of notice or lapse of time or both, would become
an Event of Default, under the Credit Agreement, and (iii) represents and
warrants that Borrower has the power and requisite authority to execute,
deliver, and perform its obligations under this Second Amendment and is duly
authorized to, and has taken all action necessary to authorize it to execute,
deliver, and perform its respective obligations under this Second Amendment.

Section 3. Conditions Precedent. This Second Amendment shall become effective on
the date hereof, subject to the Administrative Agent receiving this Second
Amendment duly executed and delivered by the Borrower and the other parties
hereto.

Section 4. Agreements in Full Force and Effect as Amended. Except as
specifically amended hereby, all of the terms and conditions of the Credit
Agreement and all other Loan Documents shall remain in full force and effect,
and are hereby ratified and affirmed by Borrower. All references to the Credit
Agreement in any other document or instrument shall be deemed to mean the Credit
Agreement as amended by this Second Amendment. This Second Amendment shall not
constitute a novation of the Credit Agreement or any other Loan Document, but
shall constitute an amendment thereof.

Section 5. Fees and Expenses. In accordance with Section 9.6 of the Credit
Agreement, Borrower agrees to pay Administrative Agent all reasonable and
documented out-of-pocket expenses incurred by Administrative Agent, including,
without limitation, reasonable and documented legal fees, in connection with
preparing, executing, delivering and administering this Second Amendment.

 

3



--------------------------------------------------------------------------------

Section 6. Counterparts. This Second Amendment may be executed in several
counterparts, each of which shall be an original. The several counterparts shall
constitute a single agreement. Receipt by telecopy or any other means of
electronic communication of any executed signature page to this Second Amendment
shall be effective as delivery of a manually executed counterpart of this Second
Amendment.

Section 7. Governing Law. This Second Amendment shall be governed by the laws of
the State of New York as provided in the Credit Agreement and Borrower further
agrees to submit to the jurisdiction of New York as provided therein.

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their duly authorized officers as of the date set forth above.

 

TPG SPECIALTY LENDING, INC. By:  

 

Name:   Title:   DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent,
Letter of Credit Issuer and as Lender By:  

 

Name:   Title:   By:  

 

Name:   Title:   WELLS FARGO CAPITAL FINANCE, LLC, as a Lender By:  

 

Name:   Title:  

 

SIGNATURE PAGE TO SECOND AMENDMENT

DB/TPG Specialty Lending Inc